Citation Nr: 1447516	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for residuals of a fractured coccyx.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's March 2012 substantive appeal shows he requested to testify before a Veterans Law Judge (VLJ) at a video conference hearing.  See 38 C.F.R. § 20.700 (2014).  An attached option appeal hearing form, however, indicated the Veteran wished to testify at a hearing with a Decision Review Officer (DRO).  In a June 2012 written statement, the Veteran's representative clarified that the Veteran wanted to appear before a VLJ at a Travel Board hearing.  The record does not demonstrate that the RO scheduled the Veteran for any hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a). 

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a Board hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2014).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



